DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JOSEPH DUPEROUX,
                            Appellant,

                                     v.

                J&M SALES AND ENTERPRISES, INC.,
                            Appellee.

                              No. 4D17-2631

                              [March 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CASE15005141.

  Joseph Duperoux, Lauderdale Lakes, pro se.

  Leslie Cimedevilla of the CMO Law Group, LLC, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN, Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.